COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Joshua London v. The State of Texas

Appellate case number:    01-13-00441-CR

Trial court case number: 1367861

Trial court:              230th District Court of Harris County

        On July 17, 2013, we entered an order abating this appeal and directing the trial court to
conduct a hearing regarding whether appellant waived his right to appeal. At the hearing the trial
court was to (1) enter a written order regarding whether appellant waived his right to appeal, (2)
complete and execute a new certification of appellant’s right to appeal, and (3) if the trial court
determines that appellant has a right to appeal, enter a written order appointing appellate counsel.
On August 12, 2013, the trial court held a hearing on our abatement order and the supplemental
reporter’s record was filed on the same day. The trial court’s order finding appellant indigent and
appointing counsel was filed on March 25, 2014. The supplemental clerk’s record containing a
certification of appellant’s right to appeal was filed on March 31, 2014. Accordingly, we
REINSTATE this case on the Court’s active docket.
       Appellant’s brief is ORDERED to be filed within 30 days of this order. See TEX. R. APP.
P. 38.6(a), (d). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b). No extensions of time will be granted absent
extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: April 3, 2014